Citation Nr: 1530707	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  From June 1, 2011, entitlement to an increased rating for total knee arthroplasty (TKA) of the right knee, currently evaluated as 30 percent disabling.

2.  Entitlement to a separate compensable rating for a scar related to the Veteran's service-connected TKA of the right knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to on service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a December 2014 Duty to Assist letter, the Veteran was notified that the Veterans' Law Judge (VLJ) who conducted her October 2011 travel board hearing was no longer employed at the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  In response, the Veteran indicated that she wished to appear at a new hearing before a different VLJ.  In May 2015, the Veteran testified at a videoconference hearing before the undersigned VLJ.  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in March 2012 and February 2015 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Board notes that in a September 2010 rating decision, the RO granted a temporary 100 percent disability rating for TKA of the right knee, from April 21, 2010 to May 31, 2011, and a 30 percent evaluation from June 1, 2011.  The Board further notes that the Veteran underwent a revision to her right knee in 2012.  She has not had a VA examination since then, so it is unclear whether a separate compensable rating for scars related to her TKA of the right knee is warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for an increased rating for TKA of the right knee, the matter of unemployability has been raised by the record.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management Systems (VBMS).

The issues of entitlement to a separate compensable rating for a scar related to the service-connected TKA of the right knee and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From June 1, 2011, the Veteran's TKA of the right knee has been manifested by chronic residuals consisting of severe painful motion or weakness.  


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for TKA of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code (DC) 5055 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to an increased rating, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Stegall Analysis

In light of the favorable disposition granting an increased rating for TKA of the right knee, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2014).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Analysis

The Veteran contends that her TKA of the right knee residuals are more severe than the 30 percent evaluation assigned, effective June 1, 2011.  Based on a review of the medical evidence, the Board agrees that a higher 60 percent rating is warranted.

The Veteran's service-connected TKA of the right knee is rated under DC 5055 for prosthetic replacement of the knee joint.  38 C.F.R. § 4.71a, DC 5055 (2014).

Under DC 5055, a minimum 30 percent rating is warranted for a prosthetic replacement of the knee joint.  Id.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  The maximum 100 percent rating is warranted for one year following implantation of the prosthesis.  Id.  

In an April 2012 Compensation and Pension (C&P) examination report, the VA examiner noted that the Veteran underwent a TKA in her right knee in 2010 and a revision in 2012.  The examiner further noted that the Veteran experienced functional loss or impairment consisting of less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, deformity, atrophy of disuse, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner indicated that the Veteran's TKA residuals were chronic and consisted of severe painful motion or weakness.

Based on the Veteran's chronic residuals of her TKA of the right knee, a 60 percent rating, from June 1, 2011, is warranted.  38 C.F.R. §§ 3.102, 4.71a, 4.119, 4.130, DC 5055 (2014); see Fenderson v. West, 12 Vet. App 119 (1999).  The maximum 100 percent rating is not warranted because the Veteran had her TKA in 2010 and it has been over one year since the implantation of the prosthesis.  Id.  


ORDER

From June 1, 2011, a disability rating of 60 percent for TKA of the right knee is granted, subject to the laws and regulations governing monetary benefits.


REMAND

In an October 2011 travel board hearing, the Veteran testified that after her TKA of the right knee, she noticed some little bumps around the incision and that it was painful.  However, in an April 2012 C&P examination report, the VA examiner noted that while the Veteran did have a scar related to her TKA of the right knee, it was not painful, unstable, or greater than 39 square cm.  In her May 2015 videoconference hearing, the Veteran testified that her right knee was reopened for revision, which took place sometime in 2012 or 2013.  A remand is necessary to evaluate the Veteran's right knee scar and determine if a separate compensable rating is warranted.

Additionally, in the April 2012 C&P examination report, the VA examiner noted that the Veteran's TKA of the right knee would impact her ability to work.  The examiner further noted that the Veteran last worked in 2007, but could no longer work because of her knees.  The Veteran had problems standing or ambulating for any length of time.  The VA examiner did not comment on whether the Veteran's service-connected disabilities would preclude her from sedentary jobs.  A VA examination is necessary to evaluate whether the Veteran is entitled to TDIU.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and her representative with appropriate notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.

2. Schedule the Veteran for a VA scar examination of the Veteran's right knee.  The entire claims file and this remand should be made available to the examiner who should indicate on the examination report that he/she reviewed the documents in conjunction with the examination.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should identify and numerate any and all scars related to the Veteran's service-connected TKA of the right knee and opine whether such scars are linear, superficial, deep, painful, unstable, and/or exhibit any other disabling effects.  

3. Thereafter, the Veteran should be scheduled for a VA evaluation to ascertain and evaluate the functional impairment caused by her service-connected disabilities.  
The examiner is requested to address the impact of the Veteran's service-connected disabilities on her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  The examiner is specifically requested to address the April 2012 C&P examination report that noted that the Veteran could not work because of her knees.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  

4. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

5. Upon completion of the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


